 


116 HR 1386 RH: Expand Navigators’ Resources for Outreach, Learning, and Longevity Act of 2019
U.S. House of Representatives
2019-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 28 
116th CONGRESS1st Session 
H. R. 1386 
[Report No. 116–50] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2019 
Ms. Castor of Florida (for herself, Ms. Blunt Rochester, Ms. Wilson of Florida, and Mr. Crist) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

May 3, 2019
Additional sponsors: Mrs. Murphy, Mr. Kennedy, Mr. Ruiz, Mrs. Dingell, Mr. Rush, Mr. Pallone, Ms. Matsui, Ms. Eshoo, Mr. Van Drew, Ms. Clarke of New York, Ms. Schakowsky, Ms. McCollum, Ms. Mucarsel-Powell, and Mr. Cisneros

 
May 3, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 27, 2019 
 
 
 
 
A BILL 
To amend the Patient Protection and Affordable Care Act to provide for additional requirements with respect to the navigator program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Expand Navigators’ Resources for Outreach, Learning, and Longevity Act of 2019 or the ENROLL Act of 2019. 2.Providing for additional requirements with respect to the navigator program (a)In generalSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) is amended— 
(1)in paragraph (2), by adding at the end the following new subparagraph:  (C)Selection of recipientsIn the case of an Exchange established and operated by the Secretary within a State pursuant to section 1321(c), in awarding grants under paragraph (1), the Exchange shall— 
(i)select entities to receive such grants based on an entity’s demonstrated capacity to carry out each of the duties specified in paragraph (3); (ii)not take into account whether or not the entity has demonstrated how the entity will provide information to individuals relating to group health plans offered by a group or association of employers described in section 2510.3–5(b) of title 29, Code of Federal Regulations (or any successor regulation), or short-term limited duration insurance (as defined by the Secretary for purposes of section 2791(b)(5) of the Public Health Service Act); and 
(iii)ensure that, each year, the Exchange awards such a grant to— (I)at least one entity described in this paragraph that is a community and consumer-focused nonprofit group; and 
(II)at least one entity described in subparagraph (B), which may include another community and consumer-focused nonprofit group in addition to any such group awarded a grant pursuant to subclause (I).In awarding such grants, an Exchange may consider an entity’s record with respect to waste, fraud, and abuse for purposes of maintaining the integrity of such Exchange.; (2)in paragraph (3)— 
(A)in subparagraph (C), by inserting after qualified health plans the following: , State medicaid plans under title XIX of the Social Security Act, and State children’s health insurance programs under title XXI of such Act; and (B)by adding at the end the following flush left sentence: 
 
The duties specified in the preceding sentence may be carried out by such a navigator at any time during a year.;  
(3)in paragraph (4)(A)— (A)in the matter preceding clause (i), by striking not; 
(B)in clause (i)— (i)by inserting not before be; and 
(ii)by striking ; or and inserting ;; (C)in clause (ii)— 
(i)by inserting not before receive; and (ii)by striking the period and inserting ;; and 
(D)by adding at the end the following new clause:  (iii)maintain physical presence in the State of the Exchange so as to allow in-person assistance to consumers.; and 
(4)in paragraph (6)— (A)by striking Funding.—Grants under and inserting 
Funding.— (A)State ExchangesGrants under; and 
(B)by adding at the end the following new subparagraph:  (B)Federal ExchangesFor purposes of carrying out this subsection, with respect to an Exchange established and operated by the Secretary within a State pursuant to section 1321(c), the Secretary shall obligate $100,000,000 out of amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) for fiscal year 2020 and each subsequent fiscal year. Such amount for a fiscal year shall remain available until expended.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2020.   May 3, 2019 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 